Citation Nr: 1234460	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  00-02 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this case in May 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In the present case, the Board remanded for VA audiological examination and an etiology opinion in view of the inadequacies of a March 2009 examination, with attention to the facts that the Veteran was attached to an artillery unit during service, did a tour of duty in Vietnam, had no history of significant post-service exposure to noise, and claimed to have experienced decreased hearing since service.  The Board further stressed that a complete rationale was to be provided for all opinions expressed.

Unfortunately the etiology opinion furnished in conjunction with a June 2012 VA examination is inadequate.  The examiner did conduct the requisite pure tone threshold and Maryland CNC testing, with the pure tone threshold testing confirming a bilateral hearing loss disability.  In rendering the opinion that it was not at least as likely as not that such disability was etiologically related to service, however, the examiner noted only the following:

Veteran's records indicate that he was denied service connection for hearing loss in 2011.  No new evidence was noted.

This "rationale" does not address the considerations raised in the Board's May 2012 remand and does not constitute a relevant basis for reaching the stated opinion.  The claims file must therefore be returned to this examiner, or another qualified medical or audiological professional, for an opinion that meets the requirements set forth in the remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be returned to the VA examiner who conducted the June 2012 examination, or another qualified audiological or medical professional, for a further etiology opinion.  Again, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the bilateral hearing loss disability is etiologically related to service.  In reaching this determination, it is essential that the examiner provide a detailed and complete rationale based upon the relevant evidence of record, with specific attention to the facts that the Veteran was attached to an artillery unit during service, did a tour of duty in Vietnam, had no history of significant post-service exposure to noise, and claimed to have experienced decreased hearing since service.

2.  Then, the claim must be readjudicated.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


